Case 3:19-cv-00453-MMH-MCR Document 40 Filed 08/06/20 Page 1 of 1 PageID 375




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 NATALIE KUHR, on behalf of herself              CASE NO. 3:19-cv-453-J-34MCR
 and all others similarly situated
 v.
 MAYO CLINIC JACKSONVILLE
 and PROFESSIONAL SERVICE
 BUREAU, INC.

 Counsel for Plaintiff:                     Counsel for Defendants:
 Jordan Shaw                                Christi Lawson
 Kimberly Slaven

 HONORABLE MARCIA MORALES HOWARD, UNITED STATES DISTRICT JUDGE
 Courtroom Deputy: Jodi L. Wiles Court Reporter: Cindy Packevicz Jarriel


                                 CLERK’S MINUTES

PROCEEDINGS OF: MOTION HEARING (VIA VIDEOCONFERENCE)

Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement,
Certification of the Settlement Class, Approval of Class Notice, Scheduling of Final
Approval Hearing, and Incorporated Memorandum of Law (Dkt. No. 35) is DENIED
without prejudice.

Renewed motion due September 8, 2020.

Plaintiff’s Motion for Attorney’s Fees due September 8, 2020.




Date: August 6, 2020       Time: 10:00 a.m. – 11:26 a.m.    Total: 1 Hour, 26 Minutes
